Exhibit 10.1

  



CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (the "Agreement") dated this 30th day of September,
2019 BETWEEN:

 



CLIENT CONSULTANT     XTRA Bitcoin Inc (TCEL) David Chua Soon Li 917 Bobwhite
Street, Kuala Lumpur, Kuala Lumpur, Fruitland, Idaho 83619 Malaysia     (the
"Client") (the "Consultant")

 

 

BACKGROUND

 

A. The Client is of the opinion that the Consultant has the necessary
qualifications, experience and abilities to provide consulting services to the
Client.

B. The Consultant is agreeable to providing such consulting services to the
Client on the terms and conditions set out in this Agreement.

 

IN CONSIDERATION OF the matters described above and of the mutual benefits and
obligations set forth . in this Agreement, the receipt and sufficiency of which
consideration is hereby acknowledged, the Client and the Consultant
(individually the "Party" and collectively the "Parties" to this Agreement)
agree as follows:

 

SERVICES PROVIDED

 

1.The Client hereby agrees to engage the Consultant to provide the Client with
the following consulting services (the "Services"):

 

  1. Serve as Advisor for Corporate Finance and Investor Strategies.   2. Raise
capital for expansion of XTRA Bitcoin Inc.   3. Provide Video for Investor
Presentation.   4 .Consult with Client's CEO during capital raise. 5.Name, Bio,
and picture on Client website .

 

  2. The Services will also include any other consulting tasks which the Parties
may agree on. The Consultant hereby agrees to provide such Services to the
Client.

 

 

 

 



 1 

 

 

TERM OF AGREEMENT

 

  3. The term of this Agreement (the "Term") will begin on the date of this
Agreement and will remain in full force and effect until December 31, 2020 or
the completion of the Services, subject to earlier termination as provided in
this Agreement, or extended with mutual and written consent by both parties.

 

  4. In the event that either Party wishes to terminate this Agreement prior to
the completion of the Services, that Party will be required to provide 30 days'
written notice to the other Party.

 

PERFORMANCE

 

5.The Parties agree to do everything necessary to ensure that the terms of this
Agreement take effect. Nothing in this agreement will interfere with the right
of the Client to simultaneously raise capital.

 

CURRENCY

 

6.Except as otherwise provided in this Agreement, all monetary amounts referred
to in this Agreement are in USO (US Dollars).

 

COMPENSATION

 

7.The Consultant will charge the Client for the Services as follows (the
"Compensation"):

 

  1. The Client will pay the Consultant an upfront fee consisting on 10,000,000
common shares of TCEL and file notice with SEC.



2.The Client will issue an additional warrant for the Consultant to purchase
10,000,000 common shares of TCEL @$0.015, expires July 27, 2020.

3.The Client will issue an additional warrant for the Consultant to purchase
10,000,000 common shares of TCEL @$0.07, expires December 31, 2020.

 

4.Client desires to incentivize the maximum amount of capital raised, therefpre,
for all debt, equity, or in-kind capital that is invested in XTRA Bitcoin Inc.
on terms acceptable to Client, that was acquired through the efforts of the
Consultant, the Client will pay to Consultant a commission based on the
following tiered structure:



 

4.A. 3% of $250,000 to $2,500,000

4.B. 3.5% of $2,500,001 to $7,500,000

4.C. 4% of $7,500,001 to $15,000,000

4.0. 4.5% of $15,000,001 to $50,000,000

4.E. 5% of $50,000,001 to $100,000,000

4.F. 5.5% of $100,000,001 to $250,000,000

5.H. Time is of the essence: Client desires to be fully funded and operational
before the Bitcoin halving event scheduled to occur in May 2020, therefore,
Client will also compensate Consultant for timely performance as follows:

 

5.1. An additional 3% for alt funds deposited before October 31, 2019.

5.J. An additional 2.5% for all funds deposited by December 31, 2019.

5.K. An additional 2% for all funds deposited by March 31, 2020

5. L. An additional 1% for all funds deposited by May 31, 2020.

 

 

 



 2 

 

 

Client will also award stock bonuses when Consultants' capital raise exceeds:

 

5.M. $15,000,000 earns 15,000,000 free-trading common shares.

5.N. $50,000,0000 earns 50,000,000 free-trading common shares.

5.0. Each Additional $50,000,000 raised earns an additional 50,000,000
free-trading common shares.

 

  8. Invoices submitted by the Consultant to the Client are due at time the
capital raised is available to Client.

 

  9. In the event that this Agreement is terminated by the Client prior to
completion of the Services but where the Services have been partially performed,
the Consultant will be entitled to pro rata payment of the Compensation to the
date of termination provided that there has been no breach of contract on the
part of the Consultant.

 

  10.  The Consultant will not be reimbursed for any additional expenses
incurred in connection with providing the Services of this Agreement, except
those stipulated in the Compensation clause in this Agreement.

 

CONFIDENTIALITY

 

  11.  Confidential information (the "Confidential Information") refers to any
data or information relating to the Client, whether business or personal, which
would reasonably be considered to be private or proprietary to the Client and
that is not generally known and where the release of that Confidential
Information could reasonably be expected to cause harm to the Client.

 

  12.  The Consultant agrees that they will not disclose, divulge, reveal,
report or use, for any purpose, any Confidential Information which the
Consultant has obtained, except as authorized by the Client or as required by
law. The obligations of confidentiality will apply during the Term and will
survive indefinitely upon termination of this Agreement.

 

  13. All written and oral information and material disclosed or provided by the
Client to the Consultant under this Agreement is Confidential Information
regardless of whether it was provided before or after the date of this Agreement
or how it was provided to the Consultant.

 

 

OWNERSHIP OF INTELLECTUAL PROPERTY

 

  14. All intellectual property and related material, including any trade
secrets, moral rights, goodwill, relevant registrations or applications for
registration, and rights in any patent, copyright, trademark, trade dress,
industrial design and trade name (the "Intellectual Property") that is developed
or produced under this Agreement, is a "work made for hire" and will be the sole
property of the Client. The use of the Intellectual Property by the Client will
not be restricted in any manner.

 

15.The Consultant may not use the Intellectual Property for any purpose other
than that contracted for in this Agreement except with the written consent of
the Client. The Consultant will be responsible for any and all damages resulting
from the unauthorized use of the Intellectual Property.

 

RETURN OF PROPERTY

 

16.Upon the expiration or termination of this Agreement, the Consultant will
return to the Client any property, documentation, records, or Confidential
Information which is the property of the Client.

 

 

 



 3 

 

 

CAPACITY/INDEPENDENT CONTRACTOR

 

17.In providing the Services under this Agreement it is expressly agreed that
the Consultant is acting as an independent contractor and not as an employee.
The Consultant and Client acknowledge that this Agreement does not create a
partnership or joint venture between them, and is exclusively a contract for
service. The Client is not required to pay, or make any contributions to, any
social security, local, state or federal tax, the unemployment compensation,
workers' compensation, insurance premium, profit-sharing, pension or any other
employee benefit for the Consultant during the Term. The Consultant is
responsible for paying, and complying with reporting requirements for, all
local, state and federal taxes related to payments made to the Consultant under
this Agreement.

 

NOTICE

 

18.All notices, requests, demands or other communications required or permitted
by the terms of this Agreement will be given in writing and delivered to the
Parties at the following addresses:

 

a.XTRA Bitcoin Inc (TCEL), Attn: Paul Knudson 917 Bobwhite Street, Fruitland,
Idaho. 83619

 

  b. David Chua Soon Li, A-05-06, KM1 West Condominium, Jalan 1/1558, Bukit
Jalil, 57000 Kuala Lumpur, Kuala Lumpur, Malaysia or to such other address as
either Party may from time to time notify the other, and will be deemed to be
properly delivered (a) immediately upon being served personally, (b) two days
after being deposited with the postal service if served by registered mail, or
(c) the following day after being deposited with an overnight courier.

 

INDEMNIFICATION

 

  19. Except to the extent paid in settlement from any applicable insurance
policies, and to the extent permitted by applicable law, each Party agrees to
indemnify and hold harmless the other Party, and its respective affiliates,
officers, agents, employees, and permitted successors and assigns against any
and all claims, losses, damages, liabilities, penalties, punitive damages,
expenses, reasonable legal fees and costs of any kind or amount whatsoever,
which result from or arise out of any act or omission of the indemnifying party,
its respective affiliates, officers, agents, employees, and permitted successors
and assigns that occurs in connection with this Agreement. This indemnification
will survive the termination of this Agreement.

 

MODIFICATION OF AGREEMENT

 

  20. Any amendment or modification of this Agreement or additional obligation
assumed by either Party in connection with this Agreement will only be binding
if evidenced in writing signed by each Party or an authorized representative of
each Party.

 

TIME OF THE ESSENCE

 

  21. Time is of the essence in this Agreement. No extension or variation of
this Agreement will operate as a waiver of this provision.

 

ASSIGNMENT

 

22.The Consultant will not voluntarily, or by operation of law, assign or
otherwise transfer its obligations under this Agreement without the prior
written consent of the Client.

 

ENTIRE AGREEMENT

 

23.It is agreed that there is no representation, warranty, collateral agreement
or condition affecting this Agreement except as expressly provided in this
Agreement.

 

 

 



 4 

 

 

ENUREMENT

 

  24. This Agreement will enure to the benefit of and be binding on the Parties
and their respective heirs, executors, administrators and permitted successors
and assigns.

 

TITLES/HEADINGS

 

25.Headings are inserted for the convenience of the Parties only and are not to
be considered when interpreting this Agreement.

 

GENDER

 

26.Words in the singular mean and include the plural and vice versa. Words in
the masculine mean and include the feminine and vice versa.

 

GOVERNING LAW

 

27.This Agreement will be governed by and construed in accordance with the laws
of the State of Idaho.

 

SEVERABILITY

 

  28.  In the event that any of the provisions of this Agreement are held to be
invalid or unenforceable in whole or in part, all other provisions will
nevertheless continue to be valid and enforceable with the invalid or
unenforceable parts severed from the remainder of this Agreement.

 

WAIVER

 

29.The waiver by either Party of a breach, default, delay or omission of any of
the provisions of this Agreement by the other Party will not be construed as a
waiver of any subsequent breach of the same or other provisions.

 

 

 

IN WITNESS WHEREOF the Parties have duly affixed their signatures under hand and
seal on this 30th day of September, 2019.

 

 

XTRA Bitcoin Inc (TCEL)

 

/s/ Paul Knudson

 

Paul Knudson

 

 

/s/ David Chua Soon Li

David Chua Soon Li

 

 

 



 5 

